 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Health and Tennis Clubs, Inc. and CrystalGrizzel, Petitioner, and Retail Clerks UnionLocal 1540, chartered by United Food and Com-mercial Workers International Union, AFL-CIO.' Case 13-RD-1211August 13, 1980RULING ON ADMINISTRATIVEAPPEALBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 7, 1979, the Regional Director dis-missed the instant petition on the ground that itwas untimely filed. Employer and Petitioner, re-spectively, filed a request for review of suchaction. The National Labor Relations Board grant-ed the requests for review and thereafter the Em-ployer filed a brief and the Union filed a response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the Regional Director's investiga-tion, prior proceedings involving the Employer,and the submissions of the parties, the Board findsas follows:The Union was duly certified by the Board onApril 15, 1976. In Case 13-CA-1574, reported at226 NLRB 1202, and dated November 26, 1976, in-volving the Employer's refusal to honor the Boardcertification of the Union's majority status, theBoard, inter alia, ordered the Employer to bargainupon request with the Union and extended the ini-tial period of certification of the Union so as tobegin on the date that the Employer commencedto bargain in good faith with the Union. Oxn Janu-ary 17, 1978,2 the Board's Order was enforced bythe Court of Appeals for the Seventh Circuit.Although the Employer intended to appeal theenforcement of this order to the Supreme Court ofthe United States, on February 9, it made an oraloffer to bargain with the Union subject to its rightto pursue its appeal. In a letter to the Union datedFebruary 15, the Employer confirmed the oraloffer that it was willing to begin bargaining withthe Union subject to:1. The agreement of the general counsel ofthe NLRB to permit the company's Petitionfor Certiorari to be filed and to be bound bythe eventual outcome of that Petition. A copyi The name of the Union, formerly Retail Clerks Union Loca.l 154(),chartered by Retail Clerks International Association. AFL-CIO(), isamended to reflec the change resulting from the merging of RetailClerks International Union and Amalgamated Meatcutters and ButcherWorkmen of North America on June 7 179.z All dates hereafter refer to 1978, unless otherwise specified251 NLRB No. 18of the general counsel's letter agreeing to thatcondition is enclosed.32. The union's agreement to be bound by thedecision of the Supreme Court should it be ad-verse to the union notwithstanding the compa-ny's agreement to bargain with the union orthe existence of a contract should such be thencompleted.The Union responded that if the Employerwould agree to post a notice of a union meeting onits bulletin board, the Union "will be happy to bar-gain with you on the basis which we have dis-cussed." On February 17, the Employer repliedstating that, as the company bulletin board is notavailable for noncompany matters, it would be in-appropriate to post the union notice, but again re-newing its offer to bargain pursuant to the termsorally outlined on February 9 and set forth in theEmployer's letter of February 15.There was no further communication betweenthe parties until after the Supreme Court deniedthe Employer's writ of certiorari on June 19. Sev-eral days later, the Union requested the Employercommence bargaining and furnish the names andaddresses of all unit employees. The Employer fur-nished the information requested and, on October9, 1978, the Union requested the Employer to set adate for commencement of negotiations.The first bargaining session was held on Novem-ber 2 and was followed by five additional meetings,the last occurring on February 21, 1979.The instant petition, seeking to decertify theUnion as the representative of the employees in theunit involved in the Board bargaining order, wasfiled on February 20, 1979.The Regional Director recogized, and we agree,that the pivotal issue in this case is whether theEmployer made a proper offer to bargain on eitherFebruary 9 or 15, so that the certification yearstarted at one of those points. If that query is an-swered in the affirmative, the petition was timely;otherwise it was not.The Regional Director dismissed the petition asuntimely and we agree with his conclusion. TheEmployer's offer to bargain was not only condi-tioned upon an action by the General Counsel butalso required the Union to agree to be bound by adecision of the Supreme Court adverse to its claimthat it was the certified representative of employees:' In a ltler dated January 24. the (eneral Counsel agreed that bar-gaininlg by the Emplo er and the Ulnioln ' ould not moot the Company'spetition for certiorari andl that a agreement reached beteein the Com-pany ad the Unlitiln cOtld be made subjec to tcrmillnatilln .lould the Su-prenme C(iiriT llilmately decide that the Company vas notl obligated tobargainl ith the UiTln Cf I:tied .(lir( rua (Corportlllii i .L RI .. 434F.2d 11948, 12()- 120)1 (CA 2. 17(0). cerl denied 41 UlS 993 " CHICAGO HEALTH AND TENNIS CLUBS141in the unit. The preconditions attendant to the Em-ployer's offer involved nonmandatory subjects ofbargaining and the Union was free to reject them.4Thus, the Employer's conditional offer to bar-gain and the Union's refusal did not in any wayaffect the Board's Order that the certification yearwould begin on the date the Employer commencedto bargain in good faith with the Union as "therecognized bargaining representative in the appro-priate unit";5namely, on November 2, 1978. Ac-cordingly, the petition filed on February 20, 1979,was untimely and was properly dismissed.MEMBER JENKINS, dissenting:I disagree with my colleagues' finding that theEmployer made a conditional offer to bargain inFebruary 1978 that delayed the commencement ofthe certification year under the Board's Order in226 NLRB 1202. Hence, I also disagree with theirconclusion that the petition filed on February 20,1978, was untimely and was properly dismissed.The key background facts are not in dispute.The Union was certified by the Board on April 15,1976. Thereafter, the Board found that the Em-ployer violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union, and theBoard, inter alia, ordered the Employer to bargainupon request with the Union and extended the ini-tial period of certification of the Union to begin thedate the Employer commenced to bargain in goodfaith with the Union.6The Board's Order was en-forced by the Court of Appeals for the SeventhCircuit on January 17, 1978.The Employer decided to appeal the enforce-ment of the Seventh Circuit's order to the SupremeCourt. Nevertheless, the Employer made an oraloffer on February 9, 1978, and a written offer onFebruary 15, 1978, to bargain with the Union sub-ject to:1. The agreement of the general counsel ofthe NLRB to permit the company's Petition' Our dissenting colleague asserts that the proposal that the Unionagree to be bound by a Supreme Court decision is no impediment to thecommencement of bargaining, because the Union sould be hound by theCourt's decision anyway However, it does not necessarily follows that.merely because the Union was asked to affirm its obligation to he houndby Supreme Court decisions, it is required to agree to the denmand as aprecondition to commencement of negotiations. regardless of Whether ornot the demand has anything to do with a mandatory subject of bargain-ing. Under our colleague's reasoning, the Employer could hase demand-ed that the Union agree to obey the law, bargain in good faith, or. forthat matter, agree that the sky is blue and the grass green, and the Unionwould he obligated to agree lest it be accused of impeding negotiationsWe do not believe that a party may properly precondition negotiationsupon the other party's agreement to such matters as are not mandator'subjects of bargainingIn finding that the Union was inot obligated to accept the Employer'sconditions we do not, of course, imply that the Union as not free toaccept them See United Aircrft Corporoiiont v .'.L R B. iupra, f s 226 NLRB at 1204.226 NLRB 1202 (1976).for Certiorari to be filed and to be bound bythe eventual outcome of that Petition. A copyof the general counsel's letter agreeing to thatcondition is enclosed.2. The union's agreement to be bound by thedecision of the Supreme Court should it be ad-verse to the union notwithstanding the compa-ny's agreement to bargain with the union orthe existence of a contract should such be thencompleted.No serious argument can be made that item Iwas a precondition or impediment to the com-mencement of bargaining after February 9 or Feb-ruary 15. Thus item I had already been compliedwith: the General Counsel had agreed to item I byletter dated January 24, 1978, and the Employerprovided a copy of that letter to the Union on Feb-ruary 15.The sole issue is, therefore, whether the Employ-er's effort to have the Union agree to be bound bya decision of the Supreme Court adverse to theUnion's claim that it was the certified representa-tive of the unit employees constituted an improperprecondition to good-faith bargaining. I think not.A proposal that the Union agreed to be boundby a Supreme Court decision is no impediment tothe commencement of good-faith bargaining.Indeed, the Union would be bound by the SupremeCourt's decision on the Employer's writ of certor-ari7regardless of whether it agreed with the Em-ployer to be bound. It also is clear that the Em-ployer and the Union could agree to a collective-bargaining agreement containing a savings provisothat the agreement would terminate should the Su-preme Court ultimately decide that the Employerwas not obligated to bargain with the Union. Itfollows, therefore, that a proposal to this sameeffect is neither evidence of bad faith nor an im-pediment to the commencement of bargaining.Although the Union may not have to agree withthe Employer to be bound by the Supreme Court'sdecision, it cannot rely on the Employer's proposaland itself delay the commencement of bargaining.Where the Union has done so, it cannot expect thatthe certification year will be extended beyond theEmployer's offer to bargain.But that is precisely what my colleagues allowthe Union to do here. Thus, the record before usdoes not show that bargaining failed to begin inFebruary 1978 because of the Employer's so-calledpreconditions. Instead the evidence before usA Supreme Court decision denying enforcement of the Board'sOrder reported at 226 NLRH 1202 would eliminate the certification asthe foundation for the Employer's Ihibtgatllon to bargain with the ULnion' Cf I nrid 4-rcraui Corporatiorn x VL RR. 434 F 2d 1 198 2d Cir197(1), cert denied 41 S 99 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrongly suggests that bargaining did not begin inFebruary 1978 because the Employer refused toagree to the Union's request to post a notice of aunion meeting on the Employer's bulletin board.9This view is predicated on the Union's letter to theEmployer dated February 15, 1978, which states inpertinent part: "Should you agree to the posting of9 There is no contention before us that the Employer's rejectioll of thenotice posting violated the Actthe notice, we will be happy to bargain with youon the basis which we have discussed." In short,the evidence strongly suggests that the "precondi-tion" that delayed the commencement of bargain-ing in February 1978 was initiated by the Unionrather than the Employer.I dissent from my colleagues' finding that theRD petition filed on February 20, 1979, was un-timely and properly dismissed.